BAKER, J.
I-Ieard on tbe request of a physician for an allowance for services.
Tbe only question raised relates to tbe reasonableness of the charge. For the petitioner, be himself and tbe injured man testified. No evidence was produced by the respondent. Tbe man injured received a mther severe cut on tbe upper portion of the left eyelid. Tbe petitioner treated him between tbe dates of February 28, 1929, and April 7, 1929. Tbe bill, as it stands on tbe petitioner’s books, amounts to something over $100, but in the petition be is asking for tbe latter sum as reasonable for tbe services rendered. Tbe charges were made at the rate of $5 for tbe first visit and $2 for each subsequent visit, all tbe treatments being at petitioner’s office.
In the opinion of tbe Court no fault can be found with tbe reasonableness of tbe individual charges for the first or subsequent visits. Tbe difficulty about tbis case is that the petitioner treated tbe injured man a great many times and on several occasions twice in one day. Tbe Court is satisfied that ordinarily an injury of the type involved in tbis case would not require tbe amount of treatment rendered here and undoubtedly one’s first impression would be that a charge of $100 for curing such an injury is not reasonable.
For petitioner: Fergus J. McOsker.
For respondent: Huddy & Moulton, Stuart H. Tucker.
It appears from the facts in this case, however, that the cut became badly infected and that blood-poisoning followed. Apparently the petitioner removed a large amount of pus from the wound at numerous times and felt that it was necessary to wash it and dress it frequently. It should also bo borne in mind that the injury was in a somewhat dangerous location.
In view of these facts, which perhaps make the case somewhat exceptional in connection with the frequency of the treatments necessary, and also taking into consideration that' the respondent offered no testimony covering the points involved, the Court is of the opinion that it would not be justified in arbitrarily reducing the amount for which the petitioner is asking. Apparently he performed the services as claimed and in his judgment they were necessary.
Decision for petitioner for $100.